Per curiam.
In actions of trespass on lands, the defendant may file a brief statement disclaiming all title to the land described, and alleging that the trespass was involuntary, or by negligence or mistake, or in the prosecution of a legal right, and that before action brought he tendered sufficient amends therefor; and if on trial he establishes the truth of his allegations, he shall recover costs. R. S., c. 82, § 20. The question is whether one who has made such a tender will lose the benefit of it if he does not bring the money into court on the first day of the return term of the writ. It is the opinion of the court that he will; that such must be regarded as the settled law of this state; that in this particular there is no difference between tender of money due on contracts,, and tender of amends for torts.